Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 	Claims 1-20 are cancelled and pending claims 21-40 are addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 28, 33, 35, 36, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (US 20060201286).
Re claim 21, Ide discloses a sprinkler assembly (see fig. 1), comprising: 
a sprinkler (12) comprising: 
a first body (14) comprising an inlet (at 88) and an outlet (at 18) along a longitudinal axis (vertical center line), and a cylindrical portion (28) around the longitudinal axis, a plurality of second reliefs (spaces between 54) defined by cylindrical portion; and 
a deflector (26) coupled with the first body; and 
a cap (56) comprising: 
a second body (body of 56) including an annular wall  (60) extending along the longitudinal axis (see fig. 1) and 
an end wall (58) coupled to the annular wall, the annular wall having an inner surface and an outer surface (see fig. 4), the annular wall and the end wall define a recess (inside of 56) to receive the sprinkler (see fig. 4); 
a plurality of first reliefs (two opposite spaces defined by flat sides 100 where 60 meets 58; see figs. 1, 4, 7), each first relief formed on an outer radial surface of the end wall (58) and an end surface of the end wall (see figs. 2 and 7), the plurality of first reliefs to align with the plurality of second reliefs (aligned in straight line, i.e. arbitrary straight line can be drawn from the first relief to the second relief); and 
a  plurality of protrusions (two opposite inward protrusion shown below 64) coupled to the second body and extending into the recess (see figs. 1-2), the plurality of protrusions engage with the plurality of second reliefs (engage directly at the bottom of the spaces between flanges 54) of the sprinkler (see fig. 1-4) to limit (a) longitudinal movement of the cap relative to the sprinkler (when walls 42 of the sprinkler engage the protrusions below 64, the cap 56 can’t move up any further, longitudinal movement is prevented; see fig. 4) and (b) rotation of the cap relative to the sprinkler about the longitudinal axis (when the walls with protrusions 64 is pushed into spaces between flanges 54, rotation between sprinkler 12 and cap 56 is prevented).

Re claim 24, Ide discloses the cylindrical portion comprises a first disk (46) and a second disk (30) further from the inlet (at 88) than the first disk (see fig. 3), the second disk defining the plurality of second reliefs (spaces between 54; see figs. 2-3).

Re claim 25, Ide discloses the first body comprises a neck portion (40) extending from the inlet (at 88) towards the outlet (at 18) and defining a passage (see fig. 2) fluidly coupled with the inlet; and the cylindrical portion extends further outward (28 extends further radially outward) than the neck portion (40) relative to the longitudinal axis (see fig. 3).

Re claim 28, Ide discloses the plurality of protrusions is a plurality of first protrusions (two inward protrusion shown below 64; see figs. 1-2), the sprinkler assembly comprising: a plurality of second protrusions (64) extending inward from the inner surface into the recess (see figs. 1-2).

Re claim 33, Orr discloses a cap (56) of a sprinkler assembly, comprising: 
a body (body of 56) including 
an annular wall (60) extending along a longitudinal axis (see figs. 1-4) and an end wall (58) coupled to the annular wall, the annular wall having an inner surface and an outer surface (see figs. 1-4), the annular wall and the end wall define a recess (inside 56) to receive a sprinkler (12); 
a plurality of first reliefs (100; see fig. 7) each first relief formed on an outer radial surface of the end wall and an end surface of the end wall (58; see figs. 2, 4, 7), the longitudinal axis (of the cap) intersecting the end surface (58); and 
a plurality of protrusions (two opposite inward protrusion shown below 64) coupled to the body and extending into the recess, the plurality of protrusions engages with a plurality of second reliefs (engage directly at the bottom of the spaces between flanges 54) of the sprinkler (see figs. 1-4) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler (when walls 42 of the sprinkler engage the protrusions below 64, the cap 56 can’t move up any further, longitudinal movement is prevented; see fig. 4) or (b) rotation of the cap relative to the sprinkler about the longitudinal axis (when the walls with protrusions 64 is pushed into spaces between flanges 54, rotation between sprinkler 12 and cap 56 is prevented by the flanges 54).

arbitrary straight line can be drawn from each of the first relief to the second relief).

Re claim 36, Ide discloses the plurality of protrusions (two inward protrusions below 64) are a plurality of first protrusions (see fig. 1), the cap further comprising: a plurality of second protrusions (64) extending inward from the inner surface into the recess (see figs. 1-2).

Re claim 40, Ide discloses a plurality of lugs (64) that extend into the recess (inside 56) from the inner surface to prevent movement of a deflector of the sprinkler along the longitudinal axis (movement between deflector of sprinkler and the cap is prevented once the cap 56 is engaged with sprinkler as shown in figs. 3-4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21, 22, 24-30, 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koiwa (US 20130306334) in view of Kah (US 5213016).
Re claim 21, Koiwa discloses a sprinkler assembly (see figs. 1 and 5), comprising: 
a sprinkler (1) comprising: 
a first body (body of 1) comprising an inlet (11) and an outlet (at 13) along a longitudinal axis (vertical center line), and a cylindrical portion (2 and 19) around the longitudinal axis, a plurality of second reliefs (2C) defined by cylindrical portion; and 
a deflector (6) coupled with the first body; and 
a cap (4) comprising: 
a second body (body of 4) including an annular wall  (41, 42) extending along the longitudinal axis (see figs. 1, 5) and 
an end wall (41A) coupled to the annular wall, the annular wall having an inner surface and an outer surface (see fig. 5), the annular wall and the end wall define a recess (inside of 4) to receive the sprinkler (see fig. 4); 
a plurality of first reliefs (spaces between flanges 44-see fig. 1, or spaces at 47B- see figs. 5-7) to align (arbitrary straight line can be drawn from each of 2C to the first reliefs at 44 or at 47B) with the plurality of second reliefs (2C); and 
  plurality of protrusions (46A, 45) coupled to the second body and extending into the recess (see figs. 5, 6), the plurality of protrusions engage with the plurality of second reliefs (2C) of the sprinkler (see figs. 1 and 5) to limit (a) longitudinal movement of the cap relative to the sprinkler (when walls 45 of cap engage into 2C, the cap can’t move up any further, longitudinal movement is prevented; see fig. 1) and (b) rotation of the cap relative to the sprinkler about the longitudinal axis (rotation between sprinkler and cap is prevented since 45 is in the openings 2c).

Koiwa does not teach each first relief (as cited above) is formed on an outer radial surface of the end wall (41A) and an end surface of the end wall,
 However, Kah discloses a sprinkler 1 with a cover 4 (fig. 1) that is provided with a plurality of reliefs (spaces between flanges 96; see fig. 1) for tool engagement for installation or removal (tool is shown in fig. 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koiwa to incorporate the teachings of Kah to utilize each first relief is formed on an outer radial surface of the end wall  and an end surface of the end wall (at 41A in Koiwa). The substitution of one known element (multiple different recesses for tool engagement or gripping) as taught by Koiwa with another (a set of relief spaces between flanges 96) as taught by Kah in figs. 1 and 13 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of tool engagement 

Re claim 22, Koiwa, as modified, discloses the plurality of first reliefs (as modified in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap (see fig. 13 of Kah)

Re claim 24, Koiwa, as modified, discloses the cylindrical portion (2) comprises a first disk (21) and a second disk (23) further from the inlet than the first disk (23), the second disk defining the plurality of second reliefs (2C; see Koiwa-fig. 4).

Re claim 25, Koiwa, as modified, discloses the first body comprises a neck portion (tapering portion upstream of 13) extending from the inlet towards the outlet (see fig. 1, Koiwa) and defining a passage (upstream of 13) fluidly coupled with the inlet (11); and the cylindrical portion (2) extends further outward (radially outward) than the neck portion relative to the longitudinal axis (see fig. 1, Koiwa).

Re claim 26, Koiwa, as modified, discloses the first body comprises a neck portion (tapering portion shown at 13) extending from the inlet towards the outlet (see fig. 1, Koiwa) and defining a passage (upstream of 13) fluidly coupled with the inlet, the passage decreases in inner diameter from the inlet (see fig. 1).



Re claim 28, Koiwa, as modified, discloses the plurality of protrusions (set of two 46A) are a plurality of first protrusions (see fig. 6), the sprinkler assembly further comprising: a plurality of second protrusions (another set of two 46A adjacent the first set) extending inward from the inner surface into the recess (see fig. 6, Koiwa).

Re claim 29, Koiwa discloses the plurality of protrusions (set of two 46A) are a plurality of first protrusions (see fig. 6), the sprinkler assembly comprising: a plurality of second protrusions (another set of two 46A adjacent the first set) extending inward from the inner surface into the recess (see fig. 6, Koiwa); and a plurality of third protrusions (another set of two 46A adjacent the first set) extending inward from the inner surface into the recess (see fig. 6, Koiwa), the plurality of third protrusions secure the cap with the cylindrical portion (top surface upper protrusion engage cup 2, which secure positioning between the cap and cylindrical portion, preventing further upward movement of the cap).



Re claim 32, Koiwa, as modified discloses a plurality of pins (61) coupled with the deflector, each pin of the plurality of pins (61) coupled with a respective aperture (hole in 18; par. 70, Koiwa) of the first body (see figs. 1-2).

	Re claim 33, Koiwa discloses a cap (4; see figs. 5-6) of a sprinkler assembly, comprising: a body including an annular wall (41, 42) extending along a longitudinal axis (center line of cap 4) and an end wall (41A) coupled to the annular wall (41, 42), the annular wall having an inner surface and an outer surface (see figs. 5-6), the annular wall and the end wall define a recess (inside cap 4) to receive a sprinkler (1); 
a plurality of first reliefs (at 47B and/or at between flanges 44), the longitudinal axis intersecting an end surface of the end wall (41A); and 
a plurality of protrusions (46A) coupled to the body and extending into the recess (see fig. 6), the plurality of protrusions to engage with a plurality of second reliefs (2C, via top end 45) of the sprinkler (1) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler (when walls 45 of cap engage into 2C, the cap can’t move up any further, longitudinal movement is prevented; see fig. 1) or (b) rotation of the cap relative to the sprinkler about the longitudinal axis (rotation between sprinkler and cap is prevented since 45 is in the openings 2c).
each first relief (as cited above) is formed on an outer radial surface of the end wall (41A) and an end surface of the end wall,
 However, Kah discloses a sprinkler 1 with a cover 4 (fig. 1) that is provided with a plurality of reliefs (spaces between flanges 96; see fig. 1) for tool engagement for installation or removal (tool is shown in fig. 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koiwa to incorporate the teachings of Kah to utilize each first relief is formed on an outer radial surface of the end wall  and an end surface of the end wall (at 41A in Koiwa). The substitution of one known element (multiple different recesses for tool engagement or gripping) as taught by Koiwa with another (a set of relief spaces between flanges 96) as taught by Kah in figs. 1 and 13 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of tool engagement structure would have yielded predictable results, namely, allowing gripping/handling of the cap either by a tool or by a user’s hand. 

Re claim 34, Koiwa, as modified, discloses the plurality of first reliefs (as modified in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap (see fig. 13 of Kah).

Re claim 35, Koiwa, as modified, discloses the plurality of first reliefs (as modified in view of Kah) defined by the end wall and positioned to be aligned with a plurality of arbitrary straight line can be drawn from each of 2C to the first reliefs at 44 or at 47B).

Re claim 36, Koiwa, as modified, discloses the plurality of protrusions (set of two 46A) are a plurality of first protrusions (see fig. 6), the cap further comprising: a plurality of second protrusions (another set of two 46A adjacent the first set) extending inward from the inner surface into the recess (see fig. 6, Koiwa).

Re claim 37, Koiwa, as modified, discloses the plurality of protrusions (set of two 46A) are a plurality of first protrusions (see fig. 6), the cap further comprising: a plurality of second protrusions (another set of two 46A adjacent the first set) extending inward from the inner surface into the recess (see fig. 6, Koiwa); and a plurality of third protrusions (another set of two 46A adjacent the first set) extending inward from the inner surface into the recess (see fig. 6, Koiwa), the plurality of third protrusions secure the cap with the cylindrical portion (top surface upper protrusion engage cup 2, which secure positioning between the cap and cylindrical portion, preventing further upward movement of the cap).

Re claim 38, Koiwa, as modified, the plurality of first reliefs (as modified in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap to rotate the first body and the cap (see fig. 13 of Kah).



Claims 21, 22, 24-31, 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2004/0134670) in view of Kah (US 5213016).
Re claim 21, Orr discloses a sprinkler assembly (10, 12; fig. 1), comprising: 
a sprinkler (12) comprising: 
a first body (14) comprising an inlet (15a) and an outlet (15b) along a longitudinal axis (central axis of 14), and 
a cylindrical portion (from 20-32) around the longitudinal axis, a plurality of second reliefs defined by the cylindrical portion (grooves/slots between 20 and 30; see figs. 1-2); and 
a deflector (34) coupled with the first body (see fig. 1); and 
a cap (10) comprising: 
a second body (44) including an annular wall (see fig. 2: 44 is an annular wall) extending along the longitudinal axis and an end wall (42 and 60) coupled to the annular wall (44), the annular wall having an inner surface and an outer surface (see fig. 4), the annular wall and the end wall define a recess (46) to receive the sprinkler; see figs. 2-4); 
a plurality of first reliefs (slots/grooves where 62 and 42 are joined) aligned with the plurality of second reliefs (grooves/slots between 20 and 30; see figs. 1-2); and 
a plurality of protrusions (two of 52, 54) coupled to the second body and extending into the recess (see fig. 7), the protrusions engage with the sprinkler (see figs. 2, 4: a portion of 52/54 engages 26) to limit (a) longitudinal movement of the cap relative to the sprinkler (sprinkler is prevented to move further into the 
Orr does not teach each first relief (as cited above) is formed on an outer radial surface of the end wall and an end surface of the end wall (at 42),
 However, Kah discloses a sprinkler 1 with a cover 4 (fig. 1) that is provided with a plurality of reliefs (spaces between flanges 96; see fig. 1) for tool engagement for installation or removal (tool is shown in fig. 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr to incorporate the teachings of Kah to utilize each first relief is formed on an outer radial surface of the end wall  and an end surface of the end wall. The substitution of one known element (gripping tab 62) as taught by Orr with another (a set of relief spaces between flanges 96) as taught by Kah in figs. 1 and 13 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of gripping/tool engagement structure would have yielded predictable results, namely, allowing gripping/handling of the cap either by a tool or by a user’s hand to aid installation or removal. 

Re claim 22, Orr, as modified, discloses the plurality of first reliefs (in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap (see fig. 13 of Kah).



Re claim 25, Orr, as modified, discloses the first body comprises a neck portion (see Orr’s fig. 4: neck is between 15a and 35, which has the same structural neck configuration disclosed as neck portion 240 in applicant’s figs. 4-5) extending from the inlet (15a) towards the outlet (15b) and defining a passage (15; par. 32) fluidly coupled with the inlet; and the cylindrical portion extends further outward than the neck portion relative to the longitudinal axis (see fig. 4).

Re claim 26, Orr, as modified, discloses the first body comprises a neck portion (see fig. 4: neck is between 15a and 35, which has the same structural neck configuration disclosed as neck portion 240 in applicant’s figs. 4-5) extending from the inlet (15a) towards the outlet (15b) and defining a passage (15; par. 32) fluidly coupled with the inlet, the passage decreases in inner diameter from the inlet (see fig. 4, Orr).

Re claim 27, Orr, as modified, discloses the cylindrical portion comprises a first disk (20), a second disk (32) further from the inlet (15a) than the first disk, and a support (28, 30) between the first disk and the second disk, the cylindrical portion defining a passage (interior space within 20, 32, 28, 30; see figs. 1 and 4) extending between the first disk, the second disk, and the support.

Re claim 28, Orr, as modified, discloses the plurality of protrusions is a plurality of first protrusions (one set of 52, 54; see fig. 7), the sprinkler assembly comprising: a plurality of second protrusions (another pair of 52/54, see fig. 7) extending inward from the inner surface into the recess (see figs. 4, 7-Orr).

Re claim 29, Orr, as modified, discloses the plurality of protrusions is a plurality of first protrusions (one set of 52, 54; see fig. 7), the sprinkler assembly comprising: a plurality of second protrusions (another pair of 52/54, see fig. 7) extending inward from the inner surface into the recess (see figs. 4, 7-Orr); and a plurality of third protrusions (48) extending inward from the inner surface into the recess (see figs. 4 and 9, Orr), the plurality of third protrusions (48) secure the cap with the cylindrical portion (via the deflector; see fig. 4).

Re claim 30, Orr, as modified, discloses the plurality of first reliefs (as modified in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap to rotate the first body and the cap (see fig. 13-Kah).

Re claim 31, Orr, as modified, discloses the outer surface (of 44) is at least one of tapered and angled relative to the longitudinal axis (see figs. 3-4 in Orr for tapering and angled relative to central longitudinal axis).

Re claim 33, Orr discloses a cap (10) of a sprinkler assembly, comprising: 

an annular wall (44) extending along a longitudinal axis (A1; fig. 4) and an end wall (42, 60) coupled to the annular wall, the annular wall having an inner surface and an outer surface (see figs. 1-4), the annular wall and the end wall define a recess (46) to receive a sprinkler (12); 
a plurality of first reliefs (slots/grooves where 62 and 42 are joined), the longitudinal axis (A1) intersecting the end surface (see fig. 4); and 
a plurality of protrusions (two of 52, 54; see fig. 7) coupled to the body and extending into the recess, the plurality of protrusions (two of 52, 54) engages with a plurality of second reliefs (grooves/slots between 20 and 30; see figs. 1 and 4) of the sprinkler (engage at 26 or 28/30) to limit at least one of (a) longitudinal movement of the cap relative to the sprinkler or (b) rotation of the cap relative to the sprinkler about the longitudinal axis (par. 38: “cover 10 is securely mounted to sprinkler head 12”).
Orr does not teach each first relief (as cited above) is formed on an outer radial surface of the end wall and an end surface of the end wall (at 42),
 However, Kah discloses a sprinkler 1 with a cover 4 (fig. 1) that is provided with a plurality of reliefs (spaces between flanges 96; see fig. 1) for tool engagement for installation or removal (tool is shown in fig. 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orr to incorporate the teachings of Kah to utilize each first relief is formed on an outer radial surface of the end wall  and an end surface of the end wall. The substitution of one known element 

Re claim 34, Orr, as modified, discloses the plurality of reliefs (in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap (see fig. 13 of Kah, “Each recess 103 allows an angular movement of each upstanding ear member 96 therein, permitting limited rotation between the cover 4 and cylindrical cap member 94”).

Re claim 35, Orr, as modified, discloses the plurality of first reliefs (in view of Kah) and positioned to be aligned (in straight line, arbitrary line drawn from first reliefs to second reliefs) with a plurality of second reliefs of the sprinkler (see Orr’s fig. 1: opposing corner slots defined between 20 and 28/30).

Re claim 36, Orr discloses the plurality of protrusions is a plurality of first protrusions (one set of 52, 54; see fig. 7), the sprinkler assembly comprising: a plurality of second protrusions (another pair of 52/54, see fig. 7) extending inward from the inner surface into the recess (see figs. 4, 7-Orr).



Re claim 38, Orr, as modified, discloses the plurality of reliefs (in view of Kah) to receive a tool protrusion of a tool to allow torque to be applied to the cap to cause rotation of the sprinkler (see Orr fig. 4: when cap is rotated, the whole sprinkler would be rotated).

Re claim 39, Orr, as modified, discloses the outer surface (at 44) is at least one of tapered and angled relative to the longitudinal axis (see Orr’s figs. 3-4).

Re claim 40, Orr, as modified, discloses a plurality of lugs (48) that extend into the recess (46) from the inner surface to prevent movement of a deflector of the sprinkler along the longitudinal axis (A1).



Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752